Citation Nr: 1235186	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


INTRODUCTION

The Veteran had active military service from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Seattle, Washington, which, in pertinent part, granted service connection for PTSD, assigning an initial rating of 10 percent.  After the Veteran disagreed with that determination, a subsequent decision in June 2009 increased the initial rating to 30 percent.  

The Veteran testified before the undersigned at a September 2011 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

At his hearing in September 2011, the Veteran testified that he continued to receive routine outpatient psychiatric care at the VA Medical Center in Seattle.  The last VA medical records in the file are dated in April 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has no choice, then, but to remand for these records. 

Finally, as this matter is being remanded, the Veteran should be provided another VA examination, since the last one was conducted approximately 18 months ago. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any VA clinical records for psychiatric treatment since April 2011 from the Seattle VA Medical Center.  

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  

3. Then, readjudicate the claim for increase in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate Supplemental Statement of the Case, and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


